ORDER

PER CURLAM.
Defendant, Robert P. Woolf, appeals the judgment following his conviction by the trial court of one count of driving while his license was revoked in violation of § 302.321(1) RSMo.1994 for failure to comply with the conditions of his limited driving privilege. Defendant was sentenced to thirty days in jail.
An extended opinion reciting the detailed facts and restating the principles of law would serve no jurisprudential purpose nor have any precedential value. The judgment is affirmed in accordance with Rule 30.25(b).